PER CURIAM.
Our attention has been called to but one exception to the evidence, and that was to the question asked one of the witnesses—if he was in a position to hear if any bell had been rung or gong sounded. We are of the opinion that this exception was not well taken. Under the circumstances of the case, the answer did not injure the appellant. Whether plaintiff heard or did not hear the bell was immaterial. Even if he had *23heard the bell, and did not get off the track, the defendant had no right to run into plaintiff and inflict the injuries that were inflicted. Cohn v. Met. St. Ry. Co., 34 Misc. Rep. 186, 68 N. Y. Supp. 830; Fishback v. Steinway Ry. Co., 11 App. Div. 152, 42 N. Y. Supp. 888.
We are also of the opinion that the judgment was not excessive. The judgment appealed from is affirmed, with costs.